COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00426-CV


Professional Association of Golf           §    From the 96th District Court
Officials

                                           §    of Tarrant County (96-258181-12)
v.

                                           §    December 27, 2013

Phillips Campbell & Phillips, L.L.P.
and Patrick C. Campbell, Jr.               §    Opinion by Justice Gabriel


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Professional Association of Golf Officials

shall pay all costs of this appeal, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Lee Gabriel